Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

This Agreement, dated October 16, 2009, is entered into by and between CECO
Environmental Corp. (the “Company”), and Dennis W. Blazer (“Executive”). For
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and the Executive agree as follows:

1. Definitions.

(a) “Cause” shall mean:

(i) negligence, fraud, dishonesty or misconduct by Executive in the performance
of his duties;

(ii) intoxication with alcohol or drugs while on the premises of the Company or
any of its subsidiaries or any customer or potential customer to the extent that
in the reasonable judgment of management, Executive is abusive or his ability to
perform his duties and responsibilities is impaired;

(iii) conviction of a felony or any misdemeanor involving dishonesty, theft, the
failure to tell the truth, other unethical behavior, racial prejudice, drugs,
alcohol, sexual misconduct or any other crime likely to result in public
disparagement with respect to the Company or its subsidiaries;

(iv) intentional misappropriation of property belonging to the Company or any of
its subsidiaries;

(v) illegal business practices in connection with the Company or any of its
subsidiaries’ businesses which could have a material adverse effect on the
Company or any of its subsidiaries’ business or financial position or
reputation;

(vi) excessive absence of Executive from his employment during usual business
hours for reasons other than vacation, disability or sickness after written
notice thereof is delivered to Executive describing the nature of such excess
absences and affording Executive one more opportunity to avoid excess absences;

(vii) failure of Executive to obey directions of the Board of Directors of CECO
or the chief executive officer of the Company, provided that Executive has been
given written notice of such directions; or

(viii) the breach by Executive of any confidentiality agreement between
Executive and the Company.

(b) “Change in Control” shall mean the occurrence of any of the following:
(i) any “person”, as the term is used in Section 3 of the Securities Exchange
Act of 1934, as amended (“Exchange Act”) (other than a Company employee benefit
plan) is or becomes the “beneficial owner” as defined in Rule 16a-1 under the
Exchange Act, directly or indirectly, of securities of the Company representing



--------------------------------------------------------------------------------

50% or more of the Company’s outstanding securities ordinarily having the right
to vote in the election of directors; (ii) individuals who constitute the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
thereof in any twelve month period, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board shall be for
purposes of this clause (ii) considered as though he or she were a member of the
Incumbent Board; or (iii) a sale of substantially all of the Company’s assets, a
liquidation or dissolution of the Company or a similar transaction.

(c) “Date of Termination” shall mean the date the Executive’s employment is
terminated.

(d) “Disability” shall have the meaning in the Company’s long term disability
plan.

(e) “Good Reason” shall mean: (i) the relocation of the location of Executive’s
regular work place to a location more than 35 miles from its current location in
Cincinnati, Ohio (excluding travel in the course of performing Executive’s
duties), (ii) demotion of the Executive to a position with materially diminished
authority, duties or responsibilities without the mutual agreement of the
Company and the Executive, and (iii) the material reduction of Executive’s Base
Salary below $260,000.

2. Termination. If during the period beginning on the date of the Change of
Control and continuing one (1) year thereafter, the Company shall terminate the
Executive’s employment other than for Cause, death or Disability, or the
Executive shall terminate employment for Good Reason, then:

(a) The Company shall: (i) pay the Executive any base compensation due to the
Executive through the Date of Termination, at the rate in effect immediately
prior to the termination; (ii) continue to pay to the Executive the Executive’s
base salary or compensation, at the rate in effect immediately prior to the Date
of Termination, over a twelve (12) month period beginning on the Date of
Termination in accordance with the Company’s then current pay practices; and
(iii) pay the Executive an amount equal to the amount Executive would have
received as an incentive bonus under any executive compensation plan approved by
the Compensation Committee in which Executive participates (“Bonus
Compensation”) upon its determination, pro rated through the Date of
Termination. The Bonus Compensation shall be paid within thirty (30) days after
the date on which the amount of the Bonus Compensation, if any, is determined in
accordance with the terms of any such plan, which Executive acknowledges is
generally, but need not be, within 75 days following a fiscal year to which
Bonus Compensation relates. If Bonus Compensation consists of shares of Common
Stock of the Company, the vesting or issuance of which is subject to meeting
performance goals, Executive shall receive a number of shares pro rated to the
Date of Termination that he would have received had he not been terminated, upon
determination by the Compensation Committee if such goals were met; provided,
that if the agreements or plans under which such shares are issued permit the
acceleration of the vesting of the shares by the Compensation Committee or Board
of Directors, then the Compensation Committee or Board of Directors, as
applicable, may in its sole discretion accelerate the vesting of more than such
pro rata amount of shares notwithstanding the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

(b) For the 12-month period immediately following the Date of Termination, the
Company shall arrange to provide the Executive and his dependents with life,
disability, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the Date
of Termination (or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the Change in Control), at no
greater cost to the Executive on an after-tax basis than the cost to the
Executive immediately prior to such date or occurrence. Benefits otherwise
receivable by the Executive pursuant to this Section 2(b) shall cease if
benefits of the same type are received by or made available to the Executive by
a subsequent employer during the applicable period set forth above (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive).

(c) If the payments made or provided to or for the benefit of Executive under
this Section 2 are determined to be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any successor to such Section) or interest or penalties with respect to such
excise tax (such excise tax, together with any interest or penalties thereon, is
herein referred to as an “Excise Tax”), then the aggregate “present value” of
those payments shall be limited in amount greater of the following dollar
amounts (the “Benefit Limit”):

(i) Three times Executive’s “base amount” less one dollar, or

(ii) The amount which yields Executive the greatest after-tax amount of payments
under this Agreement and any other plan, program or arrangement with the Company
after taking into account all applicable taxes on those payments, including but
not limited to the excise tax imposed under Section 4999 of the Code.

For purposes of applying the Benefit Limit, the definitions (for such terms as
“base amount” and “present value”) and rules set forth in the Treasury
Regulations promulgated under Section 280G of the Code shall apply. To the
extent the aggregate present value of any amounts contingent on a Change in
Control exceed the Benefit Limit, then the Executive’s payments or benefits will
be reduced by eliminating or reducing those payments or benefits in a manner
that produces the greatest economic advantage to the Executive and if
elimination or reduction of two or more specific payments or benefits produce
the same economic advantage, they shall be adjusted or reduces pro rata. In the
event the amount determined under (ii) above is greater than that determined
under (i) above, Executive shall be responsible for any excise taxes on any
benefits payable pursuant to this paragraph.

(d) Any termination of Executive’s employment for Cause or Good Reason shall be
communicated by written notice to the Executive or the Company, as applicable (a
“Notice of Termination”). For purposes of this Agreement, a Notice of
Termination means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s

 

3



--------------------------------------------------------------------------------

employment under the provision so indicated, and (iii) the effective Date of
Termination. In addition, the Executive must provide Notice of Termination for
Good Reason within 90 days of the initial existence of the Good Reason
condition, the Date of Termination must be no later than one year after the
initial existence of the Good Reason condition and the Company shall have 30
days during which it may remedy the Good Reason condition. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting any fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(e) The Executive’s entitlement to the compensation and benefits described in
this Paragraph 2 is specifically subject to the execution and delivery by the
Executive of a complete release and waiver of claims and confidentiality
agreement in form and substance reasonably acceptable to the Company.

3. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of the Executive’s termination of employment with
the Company the Executive is a “specified employee” as defined in Section 409A
of the Code and deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive) until
the date that is six months following the Executive’s termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code) and any deferred payments shall be paid in a single lump sum as of that
date and (ii) if any other payments of money or other benefits due to the
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible without any additional liability for the
Company, in a manner, determined by the Compensation Committee of the Company,
that does not cause such an accelerated or additional tax.

4. Binding Effect. This Agreement shall apply to, and inure to the benefit of,
the Company, and the predecessors, successors, and assigns of the Company. As
this Agreement and all rights and obligations hereunder are personal to
Employee, it may not be assigned or transferred by him.

5. Miscellaneous.

(a) This Agreement shall not be amended or modified except by a written
agreement signed and delivered by the Parties hereto.

(b) The interpretation and construction of this Agreement shall be governed by
the laws of the State of Ohio.

 

4



--------------------------------------------------------------------------------

(c) Executive acknowledges and agrees that, in executing this Agreement, he does
not rely and has not relied upon any representations or statements not set forth
herein made by the Company with regard to the subject matter, basis, or effect
of this Agreement.

(d) This Agreement sets forth the complete agreement between the Parties
relating to any termination benefits to which Executive may be eligible in the
event the Company terminates his at-will employment relationship.

(e) Nothing in this Agreement is intended to or shall limit, supersede, nullify,
or affect any other duty or responsibility Employee may have or owe to the
Company by virtue of any separate agreement or obligation (including, but not
limited to, any Non-Disclosure Agreement).

(f) All notices and other communications hereunder shall be in writing and will
be deemed duly given when personally delivered, the next business day when
deposited with Federal Express or other nationally recognized overnight courier
service delivery prepaid or five (5) business days after being sent to the other
party by registered or certified mail, return receipt requested, postage
prepaid, and addressed as follows:

 

   If to the Executive:          Dennis W. Blazer         

 

        

 

        

 

         If to the Company:          Attention: Chairman of the Board of
Directors       CECO Environmental Corp.       2300 Yonge Street, Suite 1710   
   Toronto, ON, M4P 1E4          Canada      

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

(g) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(h) This Agreement shall not be construed as giving the Executive any right of
employment or continuing employment with the Company.

(Signature page follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CECO Environmental Corp. By:  

/s/ Phillip DeZwirek

  Phillip DeZwirek   Chief Executive Officer Executive:

/s/ Dennis W. Blazer

Dennis W. Blazer

 

6